UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2199



DIONISHIAH WANJIRU MWAURA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-093-929)


Submitted:   February 23, 2005             Decided:   March 16, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Riverdale, Maryland, for Petitioner.     Paul J. McNulty, United
States Attorney, Gerard J. Mene, Assistant United States Attorney,
Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dionishiah Wanjiru Mwaura, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reconsider its denial of her

motion to reopen.       Mwaura alleges she will be tortured by the

police if she returns to Kenya.

              We review the Board’s denial of a motion to reconsider

for an abuse of discretion.              See 8 C.F.R. § 1003.2(a) (2004);

Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                 A motion to

reconsider asserts that the Board made an error in its earlier

decision.      The motion must “state the reasons for the motion by

specifying the errors of fact or law in the prior Board decision

and   shall    be   supported   by       pertinent    authority.”      8   C.F.R.

§ 1003.2(b)(1).        Such motions are especially disfavored “in a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”             INS v. Doherty, 502 U.S. 314, 323

(1992).

              Mwaura contends the Board abused its discretion because,

at the very least, it should have found her eligible for protection

under   the    Convention    Against      Torture    (CAT).     To   qualify    for

protection     under   the   CAT,    a    petitioner    bears   the    burden   of

demonstrating that “it is more likely than not that [s]he . . .


                                       - 2 -
would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2004).     We have reviewed the record and

conclude that the Board did not abuse its discretion when it

determined that Mwaura failed to establish that its denial of her

motion to reopen should be reconsidered.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -